I agree that R.C. 4123.56 applies even though the injury pre-dated the statute. I also agree that Balyint v. ArkansasBest Freight System, Inc. (1985), 18 Ohio St. 3d 126, 18 OBR 188,480 N.E.2d 417 applies. I disagree with the majority's application of Balyint.
When the six separate opinions in Balyint are read together,Balyint stands for the proposition that when a self-insurer intentionally and wrongfully terminates workers' compensation payments, the employee may have a bad faith claim under the rationale of Hoskins v. Aetna Life Ins. Co. (1983), 6 Ohio St. 3d 272, 6 OBR 337, 452 N.E.2d 1315.
That being so, summary judgment in favor of Goodyear was correct as to the first and third causes of action, but incorrect as to the second cause of action. *Page 833